ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 05 May 2021, filed as part of the AFCP 2.0 program. As directed by the amendment: Claims 1, 6, 13, 14, and 17 have been amended, Claim 20 has been cancelled, and no claims have been added.  Thus, Claims 1-19 and 21 are presently pending in this application.
The amendments to the claims will NOT be entered by the Examiner. The amendments to Claim 1 substantially alters the scope of Claim 1, and therefore would raise new issues and require further consideration by the Examiner outside of the time allotted by the AFCP 2.0 program. Furthermore, the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal, because they do not overcome the previous 35 USC 101 or 35 USC 102/103 rejections as described below. 
Response to Arguments
The Applicant's arguments filed in the After Final Response filed 05 May 2021 have been fully considered by the Examiner. 
The Applicant’s Representative and the Examiner discussed the previous 35 USC 101, 35 USC 102, and 35 USC 103 rejections as made in the Final Rejection Office Action mailed 19 March 2021 during an interview on 29 April 2021 and a subsequent interview on 01 June 2021. The Applicant filed an After Final Amendment 
The Applicant specifically argues that Claim 1 has been amended to incorporate additional structure, and therefore does not recite an abstract idea, and particularly because: (Page 9 of After Final Response)
Rather than reciting a general treatment, the claims recite a treatment that is determined responsive to the determined disease-that a treatment that is tailored to the patient's actual needs. The claims are not a simple matter of determining a disease and then "applying" some treatment, but rather make specific use of the recited decision tree to identify and administer a specific treatment.


However, the Examiner disagrees with these arguments. Claim 1 recites a method for treating a disease comprising building a symptom-centric decision tree, navigating the symptom-centric decision tree, and providing treatment based on the determined disease. This is merely a mental process, because it is akin to having a doctor performing a medical diagnosis of a patient and mentally determining the likelihood of a patient’s disease based on his or her symptoms and telling the patient the diagnosis and possible treatments. For example, dependent Claim 10 recites using a “conversational inquiry” for symptom information. As amended in the After Final Amendment, the only step that recites any specific structure is “building a symptom-centric decision tree using program code that is executed by a hardware processor and that causes the hardware processor to build the symptom-centric decision tree from a disease-centric knowledge base graph”. However, the hardware processor itself is a generic processor as disclosed in specification Paragraph 40, and therefore this element is recited at a high level of generality and only provides conventional, well 
Furthermore, with respect to the previous 35 USC 102(a)(1) rejections, the Applicant argues that the previously cited Moore reference does not specifically disclose all of the claimed elements of independent Claim 1, and similar limitations in Claims 11 and 12.  In particular, the Applicant argues (Page 11 of After Final Response):
As a first matter, Applicant respectfully notes that the Moore reference's process does not seem to read on building a symptom-centric decision tree from a disease-centric knowledge base graph. The checklist described by Moore as the output of its process does not resemble a "decision tree" of any variety. Further, Moore does not provide any particular information as to how its actual decision trees are formed. It states only, "For each and every condition, a decision tree is selected from public sources and modified by expert input 43." ¶63. Thus, Moore's decision trees are pre- existing sets of data. To the extent that they are "modified by expert input," nothing in the references suggests that such expert input might be a disease-centric knowledge base graph.

However, the Examiner disagrees with these arguments. As previously described in the Final Rejection Office Action mailed 19 March 2021, Moore discloses a method for treating a disease (Abstract, Paragraph 0012, 0023), comprising  building a symptom-centric decision tree (Paragraph 0011-0012, 0051, 0061, see decision trees of Fig. 14-17), which accounts for probability values for symptoms and diseases (Paragraph 0062-0064) and emergency values for the symptoms and diseases (risk assessment, Paragraph 0013, 0016, 0055, 0063, 0066), from a disease-centric knowledge base graph (electronic checklist and database, Paragraph 0011-0014, 0023, 0063-0065). In particular, Moore discloses, “According to one aspect, the invention comprises a condition-specific checklist accessed interactively via a computer network, such as the Internet.” (Paragraph 0012). Moore further discloses that in navigating the checklist, “Via guided questions keyed to the type of referral 2 being proposed, the clinician enters data 1, which are operated upon by a decision engine 5 (located in server 103) utilizing probability-theory (e.g. Bayesian) logic, to generate a specific and unique check list 10 of actions that are the required inputs to an appropriate referral.  Further queries for items of data may be directed to the primary clinician based on logic imbedded in hidden, condition-specific decision trees.” (Paragraph 0051). Fig. 14 (reproduced below) shows one example of the underlying decision tree (logic) that is used in the checklist. 

    PNG
    media_image1.png
    571
    815
    media_image1.png
    Greyscale

Therefore, the Examiner is considering these generated checklists (with decision-tree algorithms) to read on a “symptom-centric decision tree” as claimed in Claim 1. Furthermore, Moore discloses that this “symptom-centric decision tree” (generated checklists comprising the decision-tree logic) are built from a disease-centric knowledge base graph. Moore specifically discloses that, “This checklist can be derived from publicly available guidelines or decision trees…the present system differs from the known decision support tools in that it first re-frames guidelines into a prescriptive format (variously called clinical care pathways, protocols, or criterion-referenced standards) based upon the patient's initial data and condition.  This protocol, which is designed to be adhered to like a blueprint for medical care, is then translated into a checklist of data points, with the decision logic completely hidden from the user behind this simple checklist representation.  The underlying logic and even advice and references can be made available if desired”. (emphasis added, Paragraph 0012). Moore therefore describes how the checklists (decision-trees) are built by the known/available guidelines, decision trees, clinical care pathways, protocols, criterion-referenced standards, blueprints, and references, and which is interpreted by the Examiner to read on “a disease-centric knowledge base graph”. A “a disease-centric knowledge base graph” is not further defined or limited within the claims, and therefore the disease-centric knowledge databases and known/available guidelines, decision trees, clinical care pathways, protocols, criterion-referenced standards, blueprints, and references described by Moore would read on these limitations. Furthermore, these checklists (decision-trees) accounts for probability values for symptoms and diseases and emergency values (interpreted by the Examiner to be risk/value assessment as described below) for the symptoms and diseases (Paragraph 0013, 0016, 0055, 0062-0064, 0066). As Moore further discloses, “in one embodiment, this simple checklist is further refined into a type of PERT, or flow chart, reflecting data points on an optimal cost-effective pathway for care.  Two data inputs can be used to optimize the path in real time.  First, the system tailors the generic checklist to the specific condition of each patient by applying probability theory (Sox, Probability Theory in the Use of Diagnostic Tests.  Annals of Internal Medicine, 104:60-66, 1986.) The optimal protocol for each patient depends on the cost, risks, and added value of every test or maneuver performed in the work up.  With the proper patient data about the prior likelihood of the suspect condition (entered by the Primary Care Clinician), Bayes' theorem can be applied automatically to calculate the value of any and every test or maneuver (i.e. an item of medical history or a physical examination finding) using the test or maneuver's sensitivity and specificity, the two universal descriptive characteristics of test performance.  The system can assist the primary care doctor to estimate the patient's prior probability of the illness.  The system can then use this information to calculate the value of variations in the protocol, yielding a unique, patient-specific checklist that represents the optimally effective pathway or sequence for the patient. A second input is that, as each successive data point is entered into the checklist, an underlying logic can be applied to calculate and change the conditional probabilities, and thus dynamically modify the checklist in real-time to optimize the number, sequence, and type of responses (tests and maneuvers) needed.” (emphasis added, Paragraphs 0013-0014). In further defining the risk/value assessment (“emergency values”), Moore discloses “Based on combinations of these findings (present or absent) and a patient's personal history of risks of the condition and the frequency of the condition in the population that represents the group to which  the patient belongs, an initial probability level of the condition is established.  In the embodiment illustrated here, three levels of prior probability of the condition--low, medium, or high--are defined 44.  Given the three states of prior probability, each step in the decision tree is subjected to Bayes' theorem calculation based on the pretest probability and the sensitivity and false-positive rate (i.e. specificity) of the condition 45.  Based on each of the three starting probabilities, an optimal (least risk, least cost, best increased probability) sequence of steps can be constructed to reach an agreed level of probability of the condition 49.  Each sequence will differ in its elements and sequencing based on the level of initial prior probability.  Thus, three decision trees are created, and each is subject to an extracting process in which the action steps are identified 42 and published as a checklist.  These checklists, for all conditions and for all defined prior probability states for the condition, are stored in a checklist database 48.  For each of three "gates" or points of major transitions in care (decision to refer to a specialist, decision by a specialist to perform high risk/ high cost tests, and decision to perform a procedural intervention) an analysis of the risks and benefits of the intervention is conducted, based on literature, and a prior probability approval threshold for the condition is identified at which the risks and the benefits of the procedure exactly balance 49, assuming the patient is neutral about these.  These risks and benefits can also be modified by individual patients, using utility theory approaches, and could be used to raise or lower the probability threshold for the action to take place.” (Paragraph 0063, emphasis added). Therefore the Examiner maintains that the checklists (decision-trees) accounts for probability values for symptoms and diseases and emergency values (interpreted by the Examiner to be risk/value assessment) for the symptoms and diseases as described by Moore. Moore further discloses navigating the symptom-centric decision tree (Paragraph 0011-0012, 0051, 0061, 0063-0064, see decision trees of Fig. 14-17), using a processor (computer, network, handheld device, etc., Paragraph 0012, 0018, 0064, 0070), based on information provided by a user (user input/interaction, Paragraph 0013-0014, 0051-0053, 0059), to determine a disease (Abstract, Paragraph 0012, 0023, 0053, 0064, 0066); determining a treatment for the user (Abstract, Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26), based on the determined disease, using the symptom-centric decision tree (Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26); and providing the treatment to the user based on the determined disease (authorizing/providing treatment output, Paragraph 0016, 0023, 0055-0056, 0062, Claim 1, 5, 6, 26).  Therefore, the Examiner maintains that Moore discloses all of the limitations of Claim 1 and similar limitations in Claims 11 and 12 as previously presented. 
Furthermore, Applicant further argues (Pages 12-13 of After Final Response)
During the interview of April 29, 2021, the Examiner asserted that the term, "disease-centric knowledge base graph," is broad. However, the term must be read in light of the specification. Furthermore, the term is actually defined in the present specification, at least in paragraph 15. It is  14 therefore respectfully asserted that there is nothing in Moore that remotely reads on a disease-centric knowledge base graph. 

During the interview of April 29, 2021, the Examiner further asserted that the definition of the term, "disease-centric knowledge base graph," is not explicit. However, there is no requirement for how an explicit definition must be phrased, and it certainly is not true that any particular formula for stating a definition is required. The only requirement stated in MPEP 2111.01(IV)(A), for an Applicant to define a special meaning for a term, is that the term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." The definition of a "disease-centric knowledge base graph" is quite clear, and Applicant therefore respectfully asserts that the term has been explicitly defined. 
…
As a result, Applicant respectfully asserts that there is nothing in Moore which might fairly read on the recited disease-centric knowledge base graph, and that Moore therefore fails to disclose or suggest building a symptom-centric decision tree fi-om such a disease-centric knowledge base graph. 
Additionally, as to the term, "emergency values," the Examiner cites a risk assessment as reading on the recited emergency values. However, the risks in Moore appear to be the risks associated with particular treatments or tests, and do not read on the urgency or severity of a 14  symptom or disease, as in paragraph 19 of the present specification. 
Again, this term is clearly and explicitly defined in the present specification. As a result, the claims must be read with that definition for the term "emergency values." The risks described by Moore clearly do not read on this feature. It is therefore respectfully asserted that Moore fails to disclose or suggest a symptom-centric decision tree which accounts for probability values for symptoms and diseases and emergency values for the symptoms and diseases. 

However, the Examiner disagrees with these arguments. In particular, in response to the Applicant's arguments that the Moore reference fails to show certain features of the Applicant’s invention, it is noted that these features upon which the Applicant relies are not specifically recited in the rejected claims. The Applicant argues that the terms “a disease-centric knowledge base graph”, “a symptom-centric decision tree”, and “emergency values” have the specific and explicit definitions as provided by the specification.  However, although these terms are described in the specification, they are not explicitly defined in a manner which would disavow other broad reasonable interpretations of these elements as claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, a recitation of the intended use/function of the elements (particularly those as described in the specification) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (see MPEP 2111.02).   
Furthermore, patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). The Applicant may disavow claim scope when the Applicant disavows or disclaims the full scope of a claim term in the specification. Thus the specification may also include an intentional disclaimer, or disavowal, of claim scope (see MPEP 2111.01). However, the speciation does not provide explicitly stated definitions of these claim terms disavowing other broad reasonable interpretations. 
Therefore, the terms “a disease-centric knowledge base graph”, “a symptom-centric decision tree”, and “emergency values” have been broadly interpreted by the Examiner as described above, and therefore the corresponding elements/descriptions of Moore have been interpreted to read on these limitations as claimed. 
It is noted that the amendments to Claims 13, 14, and 17 would overcome the previous 35 USC 112(b)/second paragraph and the Claim Objections as presented in the Final Rejection Office Action mailed 19 March 2021. However, the amendments to the claims will NOT be entered by the Examiner. The amendments to Claim 1 substantially alters the scope of Claim 1, and therefore would raise new issues and require further consideration by the Examiner outside of the time allotted by the AFCP 2.0 program. Furthermore, the amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal, because they do not overcome the previous 35 USC 101 or 35 USC 102/103 rejections as described above. 
No additional specific arguments were presented with respect to the previous 35 USC 102 and 103 rejections of Claims 2-19 and 21, nor with respect to the previously cited Zhong et al., O’Connor et al., Salazar et al., Gupta et al., or Wilk references. Therefore, Claims 1-19 and 21 are rejected as described in the previous Final Rejection Office Action mailed 19 March 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792